Petitioner commenced this CPLR article 78 proceeding challenging a determination finding him guilty of violating a prison disciplinary rule. The Attorney General has advised this Court that the determination has been administratively reversed and expunged from petitioner’s disciplinary record. Inasmuch as petitioner has received all the relief to which he is entitled, the petition is dismissed as moot (see Matter of Arroyo v Fischer, 77 *1446AD3d 1002, 1003 [2010]; Matter of Williams v Fischer, 71 AD3d 1360, 1361 [2010]).*
Rose, J.E, Lahtinen, Kavanagh and Egan Jr., JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.

 Although petitioner requested the award of costs in his verified petition, he has abandoned that request by his failure to raise it in his brief (see Matter of Ifill v Fischer, 72 AD3d 1367, 1368 n [2010]).